 



Exhibit 10.1
SUBSCRIPTION AGREEMENT
Transmeta Corporation
2540 Mission College Boulevard
Santa Clara, CA 95054
The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:
1. This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between Transmeta Corporation, a Delaware corporation (the
“Company”), and the Investor.
2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 2,000,000 units (the “Units”), each consisting of (i) one
share (each, a “Share” and collectively, the “Shares”) of its common stock, par
value $0.00001 per share (the “Common Stock”), and (ii) one warrant (each, a
“Warrant” and collectively, the “Warrants”) to purchase 0.5 (the “Warrant
Ratio”) shares of Common Stock, subject to adjustment by the Company’s Board of
Directors, or a committee thereof, for a purchase price of $6.40 per Unit (the
“Purchase Price”). The shares of Common Stock issuable upon exercise of the
Warrants are referred to herein as “Warrant Shares” and, together with the
Units, the Shares and the Warrants, are collectively referred to herein as the
“Securities.”
3. The offering and sale of the Securities (the “Offering”) are being made
pursuant to (a) the Company’s effective registration statement on Form S-3
(Registration No. 333-144476) (including the prospectus contained therein (the
“Base Prospectus”)) filed with the Securities and Exchange Commission (the
“Commission”) (which, together with all amendments or supplements thereto, is
referred to herein as the “Registration Statement”), (b) if applicable, certain
“free writing prospectuses” (as that term is defined in Rule 405 under the
Securities Act of 1933) that have been or will be filed with the Commission and
delivered to the Investor on or prior to the date hereof, and (c) a Prospectus
Supplement containing certain supplemental information regarding the Securities
and terms of the Offering that will be filed with the Commission (the
“Prospectus Supplement”) and delivered to the Investor (or made available to the
Investor by the filing by the Company of an electronic version thereof with the
Commission) along with the Company’s counterpart to this Agreement.
4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Units set forth
below for the aggregate purchase price set forth below. The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount. The Investor
acknowledges that the Company intends to enter into subscription agreements in
substantially the same form as this Agreement with certain other investors and
intends to offer and sell such other investors Units in the Offering pursuant to
the Registration Statement.
5. The manner of settlement of the Shares included in the Units purchased by the
Investor shall be determined by such Investor as follows:
Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth below, and released
by Mellon Investor Services L.L.C., the Company’s transfer agent (the “Transfer
Agent”), to the Investor at the Closing. NO LATER THAN ONE (1) BUSINESS DAY
AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

-1-



--------------------------------------------------------------------------------



 



  (I)   DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN
(“DWAC”) INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH
THE SHARES, AND     (II)   IN ACCORDANCE WITH SECTION 3.3(a) OF THE TERMS AND
CONDITIONS ATTACHED HERETO AS ANNEX I, REMIT BY WIRE TRANSFER THE AMOUNT OF
FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE
INVESTOR TO THE FOLLOWING ACCOUNT:

Wells Fargo Bank
Bank ID: 121000248
Account number: 4172564379
IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER ARRANGEMENTS
FOR SETTLEMENT IN A TIMELY MANNER, THE UNITS MAY NOT BE DELIVERED AT CLOSING TO
THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.
6. The executed Warrant representing the Warrants included in the Units
purchased by the Investor shall be delivered in accordance with the Terms and
Conditions for Purchase of Units attached hereto as Annex I.
7. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or any persons known to it to be affiliates of the Company, (b) it
is not a, and has no direct or indirect affiliation or association with any,
NASD member or an Associated Person (as such term is defined under Section 1011
of the NASD Membership and Registration Rules) as of the date hereof, and
(c) neither the Investor nor any group of investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Units, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
8. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the final Base Prospectus, dated July 20, 2007, the documents
incorporated by reference therein, and any free writing prospectus
(collectively, the “Disclosure Package”), prior to or in connection with the
receipt of this Agreement, and that the Investor understands that it will
receive the Prospectus Supplement (or otherwise have made available to it by the
filing by the Company of an electronic version thereof with the Commission)
together with the Company’s counterpart of this Agreement.
9. No offer by the Investor to buy Units will be accepted and no part of the
Purchase Price will be delivered to the Company until the Company has accepted
such offer by countersigning a copy of this Agreement, and any such offer may be
withdrawn or revoked, without obligation or commitment of any kind, at any time
prior to the Company (or the Placement Agent on behalf of the Company) sending
(orally, in writing, or by electronic mail) notice of its acceptance of such
offer. An indication of interest will involve no obligation or commitment of any
kind until this Agreement is accepted and countersigned by or on behalf of the
Company.

-2-



--------------------------------------------------------------------------------



 



Number of Units:
                                                                                
Purchase Price Per Unit: $                                  
                                
Aggregate Purchase Price: $                          
                                    
     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

                          Dated as of: September 20, 2007
     
 
                                  INVESTOR
     
 
  By:                                       Print Name:        
 
                   
 
      Title:                              
 
      Address:                             
 
                                     
 
                                     

[Signature Page — Subscription Agreement]

 



--------------------------------------------------------------------------------



 



Agreed and Accepted
this 20th day of September, 2007:

          TRANSMETA CORPORATION
      By:           Name:           Title:          

[Signature Page — Subscription Agreement]

 



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF UNITS
All capitalized terms not otherwise defined in this Annex I shall have the
meanings ascribed thereto in the Subscription Agreement to which this Annex I is
attached.
     1. Authorization and Sale of the Units. Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Units, which
consist of the Shares and the Warrants.
     2. Agreement to Sell and Purchase the Units; Placement Agent.
          2.1 At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Units set forth on the last page
of this Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
          2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of some or all of the remaining Units to them as part
of the Offering. The Investor and the Other Investors are hereinafter sometimes
collectively referred to as the “Investors,” and this Agreement and the
Subscription Agreements executed by the Other Investors are hereinafter
sometimes collectively referred to as the “Agreements.”
          2.3 The Investor acknowledges that the Company intends to pay A.G.
Edwards & Sons, Inc. (the “Placement Agent”) a fee (the “Placement Fee”) in
respect of the sale of Units to the Investor.
          2.4 The Company has entered into a Placement Agency Agreement (the
“Placement Agreement”) with the Placement Agent that contains certain
representations, warranties, covenants and agreements of the Company in
Sections 3 and 4 thereof that may be relied upon by the Investor. The Investors
shall be express intended third party beneficiaries of such representations,
warranties, covenants and agreements contained in Section 3 of the Placement
Agreement. A copy of the Placement Agreement is available to the Investor upon
request.
     3. Closings and Delivery of the Units and Funds.
          3.1 Closing. Subject to the satisfaction of the conditions set forth
in Section 3.2 below, the completion of the purchase and sale of the Units (the
“Closing”) will occur at a place and time (the “Closing Date”), which is
expected to occur on or about September 26, 2007 but shall not be later than
5:00 p.m., New York time, on October 3, 2007, to be specified by the Company and
the Placement Agent, and of which the Investor will be notified in advance by
the Placement Agent. At the Closing and in accordance with paragraph 5 of the
Subscription Agreement: (a) the Company will cause the Transfer Agent to deliver
to the Investor the number of Shares included in the Units set forth on the
Signature Page registered in the name of the Investor or, if so indicated on the
Investor Questionnaire attached hereto as Exhibit A, in the name of a nominee
designated by the Investor, (b) the Company shall cause to be delivered to the
Investor a Warrant to purchase a number of whole Warrant Shares determined by
multiplying the number of Shares included in the Units set forth on the
signature page by the Warrant Ratio and rounding down to the nearest whole
number, and (c) the aggregate purchase price for the Units being purchased by
the Investor will be delivered by or on behalf of the Investor to the Company.
          3.2 (a) Conditions to the Company’s Obligations. The Company’s
obligation to issue and sell the Units to the Investor will be subject to
(i) the receipt by the Company of the aggregate purchase price for the Units
being purchased hereunder as set forth on the Signature Page and (ii) the
accuracy

I-1



--------------------------------------------------------------------------------



 



of the representations and warranties made by the Investor in this Agreement and
the fulfillment of those undertakings of the Investor to be fulfilled prior to
the Closing Date.
               (b) Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Units will be subject to the condition that the
Placement Agent shall not have: (i) terminated the Placement Agreement pursuant
to the terms thereof or (ii) determined that the conditions to the closing in
the Placement Agreement have not been satisfied. The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the Other Investors
of the remaining Units that they have agreed to purchase from the Company.
          3.3 Delivery of Funds by Electronic Book-Entry at The Depository Trust
Company.
               No later than one (1) business day after the execution of this
Agreement by the Investor and the Company, the Investor shall remit by wire
transfer the amount of funds equal to the aggregate purchase price for the Units
being purchased by the Investor to the following account designated by the
Company and the Placement Agent:
Wells Fargo Bank
Bank ID: 121000248
Account number: 4172564379
          3.4 Delivery of Shares by Electronic Book-Entry at The Depository
Trust Company.
               No later than one (1) business day after the execution of this
Agreement by the Investor and the Company, the Investor shall direct the
broker-dealer at which the account or accounts to be credited with the Shares
included in the Units being purchased by such Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a Deposit/Withdrawal at
Custodian (“DWAC”) instructing Mellon Investor Services L.L.C., the Company’s
transfer agent, to credit such account or accounts with the Shares by means of
an electronic book-entry delivery. Such DWAC shall indicate the settlement date
for the deposit of the Shares, which date shall be provided to the Investor by
the Placement Agent. Simultaneously with the delivery to the Company by the
Investor of the funds Section 3.3 above, the Company shall direct its transfer
agent to credit the Investor’s account or accounts with the Shares pursuant to
the information contained in the DWAC.
     4. Representations, Warranties and Covenants of the Investor.
          4.1 The Investor represents and warrants to, and covenants with, the
Company that: (a) the Investor is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Units, including investments in securities issued by the Company and
investments in comparable companies, and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Units; (b) the Investor has answered all questions on the Signature
Page and the Investor Questionnaire for use in preparation of the Prospectus
Supplement and the answers thereto are true and correct as of the date hereof
and will be true and correct as of the Closing Date; and (c) the Investor, in
connection with its decision to purchase the number of Units set forth on the
Signature Page, is relying only upon the Disclosure Package, the Prospectus
Supplement, and the representations and warranties of the Company contained
herein and in Section 3 of the Placement Agreement.

I-2



--------------------------------------------------------------------------------



 



          4.2 The Investor acknowledges, represents and agrees that no action
has been or will be taken in any jurisdiction outside the United States by the
Company or the Placement Agent that would permit an offering of the Units, or
possession or distribution of offering materials in connection with the issue of
the Units in any jurisdiction outside the United States where action for that
purpose is required. The Investor, if outside the United States, will comply
with all applicable laws and regulations in each foreign jurisdiction in which
it purchases, offers, sells or delivers Units or has in its possession or
distributes any offering material, in all cases at its own expense. The
Placement Agent is not authorized to make and has not made any representation or
use of any information in connection with the issue, placement, purchase and
sale of the Units, except as set forth or incorporated by reference in the
Disclosure Package or the Prospectus Supplement.
          4.3 The Investor further represents and warrants to, and covenants
with, the Company that: (a) the Investor has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement; and (b) this Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
          4.4 The Investor understands that nothing in this Agreement, the
Disclosure Package, the Prospectus Supplement or any other materials presented
to the Investor in connection with the purchase and sale of the Units
constitutes legal, tax or investment advice. The Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of Units.
          4.5 The Investor represents and warrants that, since the date on which
the Placement Agent first contacted such Investor about the Offering, the
Investor has not engaged in any transactions in the securities of the Company
(including, without limitation, any Short Sales (as defined below) involving the
Company’s securities). The Investor covenants that it will not engage in any
transactions in the securities of the Company (including Short Sales) prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed. The Investor agrees that it will not use any of the Units acquired
pursuant to this Agreement to cover any short position in the Common Stock if
doing so would be in violation of applicable securities laws. For purposes
hereof, “Short Sales” include, without limitation, all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Securities Exchange Act
of 1934 (the “Exchange Act”), whether or not against the box, and all types of
direct and indirect stock pledges, forward sales contracts, options, puts,
calls, short sales, swaps, “put equivalent positions” (as defined in
Rule 16a-1(h) under the Exchange Act) and similar arrangements (including on a
total return basis), and sales and other transactions through non-U.S. broker
dealers or foreign regulated brokers.
     5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Units being
purchased and the payment therefor. The Placement Agent shall be a third party
beneficiary with respect to the representations, warranties and agreements of
the Investor in Section 4 hereof.
     6. Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express,

I-3



--------------------------------------------------------------------------------



 



two business days after so mailed, and (iv) if delivered by facsimile, upon
electric confirmation of receipt and will be delivered and addressed as follows:
               (a) if to the Company, to:
Transmeta Corporation
2540 Mission College Boulevard
Santa Clara, CA 95054
Attention: John O’Hara Horsley
Phone: (408) 919-3000
Telecopy: (408) 919-6407
with copies to:
Fenwick & West LLP
801 California Street
Mountain View, CA 94041
Attention: Mark A. Leahy
Phone: (650) 988-8500
Telecopy: (650) 938-5200
               (b) if to the Investor, at its address on the Signature Page
hereto, or at such other address or addresses as may have been furnished to the
Company in writing.
     7. Changes. This Agreement shall not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.
     8. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.
     9. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
     10. Governing Law; Jurisdiction. This Agreement will be governed by, and
construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law that would require
the application of the laws of any other jurisdiction. Any legal action, suit or
proceeding arising out of or relating to this Agreement, the Placement Agreement
or the transactions contemplated hereby or thereby shall only be instituted,
heard and adjudicated (excluding appeals) only in a state or federal court
located in New York, and each party hereto knowingly, voluntarily and
intentionally waives any objection which such party may now or hereafter have to
the laying of the venue of any such action, suit or proceeding, and irrevocably
submits to the exclusive personal jurisdiction of any such court in any such
action, suit or proceeding. Service of process in connection with any such
action, suit or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement.
     11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).

I-4



--------------------------------------------------------------------------------



 



     12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission), shall constitute written confirmation of the
Company’s sale of Units to such Investor.
     13. Termination. In the event that the Placement Agreement is terminated by
the Placement Agent pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.
     14. Entire Agreement. This Agreement, and the applicable provisions of this
Placement Agreement, constitute the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings between such parties with respect to such subject matter.
     15. No Assignment. This Agreement shall not be assigned by any party
hereto, without the express prior written consent of the Company, the Investor
and the Placement Agent.

I-5



--------------------------------------------------------------------------------



 



Exhibit A
INVESTOR QUESTIONNAIRE
     Pursuant to Section 3 of Annex I to this Agreement, please provide us with
the following information:

1.   The exact name that your Shares and Warrants are to be registered in. You
may use a nominee name if appropriate:       2.   The relationship between the
Investor and the registered holder listed in response to item 1 above:       3.
  The mailing address of the registered holder listed in response to item 1
above:                           4.   The Social Security Number or Tax
Identification Number of the registered holder listed in response to item 1
above:       5.   Name of DTC Participant (broker-dealer at which the account or
accounts to be credited with the Shares are maintained)       6.   DTC
Participant Number       7.   Name of Account at DTC Participant being credited
with the Shares       8.   Account Number at DTC Participant being credited with
the Shares    

I-6